DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Applicant’s arguments, that the cited references do not expressly teach the combination of limitations with each of the inner side walls in the outlet curved from an upstream end of the trailing edge to the tip of the respective diffuser arm, the inner side walls flatter than the outer side walls, as claimed is found to be persuasive. Specifically, Reed et al. (US 2013/0206739 A1), used to teach the curved outer side wall, notes the inner side walls to be substantially planar [0122]. The first combination of Pearson et al. (US 2015/0159871 A1) and Beeck et al. (US 6,183,199 B1) also do not expressly teach both the outer and inner side walls being curved with the inner side wall flatter than the outer side wall. The combination of features forms the specific diffuser design that is exemplified by the figures of the instant application. The specific shape allows for generating of delta vortices in a way that increases film cooling effectiveness as discussed in paragraphs [0082-0083] of Applicant’s Specification filed February 21, 2020. 
Claims 2-14 and 17-19 subsequently depend upon Claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                              

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745